                                          OFFICE OF THE CLERK
                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                     Web address: www.wawb.uscourts.gov
SEATTLE OFFICE                               Mark L. Hatcher            TACOMA OFFICE
700 Stewart St. #6301                               Clerk               Union Station
Seattle, WA 98101-1271                                                  1717 Pacific Avenue, Suite 2100
(206) 370-5200                                                           Tacoma, WA 98402-3233
                                                                         (253) 882-3900

  DATE: 09/09/2020
  TO:    John Daniel Mickelsen
  RE:    John Daniel Mickelsen                                  NO: 20-40746
  I.     Your request can not be processed due to the following:
                Your complaint has been received, however it is not DEEMED filed until the filing fee is paid.

                No check or money order was enclosed. See attached fee schedule.
                The fee submitted is insufficient for the information requested.
                The additional amount owing is $                    .

  II.           No case number was provided.
                Listing for the debtor and/or case number does not exist.
                This is the incorrect court for your request.
                The file has been sent to the Federal Records Center. See attached sheet for more information.

                The Bankruptcy Court does not provide copies of the forms you requested.
  III.   The case is statistically ) pending, (XX) closed 06/22/2020 ( ) discharged on           , ( ) other:
                               .
  IV.    _ The proof of claim form was not signed. Return the enclosed copy with your original signature.
  V.     Other Proof                              .
  VI.    Fee Due $ , ( ) Amendment, ( ) Motion, ( ) Reopen, ( ) Archive Retrieval, ( ) Conversion Fee,

            ( ) Other              .
  PLEASE TAKE THE REQUIRED ACTION OR SUPPLY US WITH THE INFORMATION NEEDED
  TO HELP US PROCESS YOUR REQUEST.
                                     Deborah Scearce
                                     Deputy Clerk



WAW-265.CS Rev August 3, 2006




           Case 20-40746-MJH         Doc 19     Filed 09/09/20     Ent. 09/09/20 15:02:44   Pg. 1 of 1
